DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

           LEBOLO CONSTRUCTION MANAGEMENT, INC.,
                         Appellant,

                                     v.

           HUSTAD STRUCTURAL ENGINEERING, LLC, and
           ARCHITECTURAL CONSULTING & DESIGN, INC.,
                          Appellees.

                               No. 4D20-0378

                          [February 18, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Scott R. Kerner, Judge; L.T. Case No. 502018CA014167.

   Richard R. Chaves of Ciklin Lubitz, West Palm Beach, for appellant.

  Eric J. Israel and David B. Israel of Israel, Israel & Associates, P.A.,
Davie, for appellee, Hustad Structural Engineering, LLC.

  James S. Helf of Daniels, Rodriguez, Berkeley, Daniels & Cruz, P.A., Ft.
Lauderdale, for appellee, Architectural Consulting & Design, Inc.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.